Unpublished opinions are not binding precedent in this circuit. PER CURIAM: In No. 17-7258, Mustafa Muhammad appeals the denial of his motion for recusal, and in No. 17-7430, he appeals the denial of his Fed. R. Crim. P. 33 motion for new trial. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Muhammad, No. 3:14-cr-00066-REP-DJN-1 (E.D. Va. Sept. 12, 2017; Oct. 11, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED